      Case 4:18-cv-04038 Document 1 Filed in TXSD on 10/24/18 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

KAREN BROWN and                                 §
EVELYN CREEKS                                   §
                                                §
      Plaintiffs                                §
                                                §
                   v.                           §          CIVIL ACTION NO. _________
                                                §
METROPOLITAN TRANSIT                            §
AUTHORITY OF HARRIS COUNTY                      §
                                                §
      Defendant.                                §          (Jury Trial Demanded)



                         PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiffs, Karen Brown (“Brown”) and Evelyn Creeks (“Creeks”)

(collectively “Plaintiffs”), complaining of and about Metropolitan Transit Authority of Harris

County (“METRO” or “Defendant”), and in support shows as follows:

                                  I.         INTRODUCTION

       1.     This is an action under Title VII of the Civil Rights Act of 1964 for Defendant's

unlawful employment practices on the basis of sex.

                                       II.     PARTIES

       2.     Plaintiffs, Karen Brown and Evelyn Creeks, are United States Citizens that reside

in Harris County, Texas. Plaintiffs at all relevant times employees of Defendant within the

meaning of Title VII of the Civil Rights Act of 1964, as amended.

       3.     Defendant, Metropolitan Transit Authority of Harris County is a local transit



                                                                                     Page 1 of 6
       Case 4:18-cv-04038 Document 1 Filed in TXSD on 10/24/18 Page 2 of 6



authority created pursuant to Texas law. METRO may be served pursuant to Rule 4 of the

Federal Rules of Civil Procedure and/or through its President and Chief Executive Officer,

Thomas C. Lambert, at 1900 Main Street, Houston, Texas 77002, or wherever else he

                              III.     JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1331 as it arises under federal law, specifically Title VII of the Civil Rights Act of

1964, as amended by the Civil Rights Act of 1991.

        5.      This Court has personal jurisdiction over the Defendant because it is a creature of

Texas law and because it continuously and systemically does business within the state of Texas.

Moreover, METRO employed (and still employs) Plaintiffs within the state of Texas

        6.      The Southern District of Texas is the proper venue for this matter pursuant to 28

U.S.C. § 1391(b)(2) because all or a substantial part of the events or omissions giving rise to this

lawsuit occurred in this district. Venue is also proper in this district because Defendant operated

within this judicial district at all relevant times to the events giving rise to this suit.

                     IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        7.      On October 11, 2016, Plaintiffs each timely filed a charge of discrimination

against Defendant with the Equal Employment Opportunity Commission (“EEOC”). In those

Charges, Plaintiffs asserted that Defendant discriminated against them because of their sex. On

January 26, 2017, Brown filed an amendment to her Charge alleging that Defendant had

retaliated against her for filing a Charge with the EEOC.

        8.      On July 27, 2018, Plaintiffs each received a Notice of Right to Sue from the

EEOC. Plaintiffs file this Original Complaint within 90 days of receiving the Right to Sue

Notices from the EEOC.



                                                                                              Page 2 of 6
      Case 4:18-cv-04038 Document 1 Filed in TXSD on 10/24/18 Page 3 of 6



                                         V.     FACTS

       9.      Brown began working for METRO as a bus driver on May 26, 1996. Over the

years Brown was promoted several times and since 2007 she has held the position Transit Bus

Repair Mechanic A.

       10.     Creeks began working for METRO as a bus driver in May 1995. Over the years

Creeks was promoted several times and since 2004 she has held the position Transit Technician

or Bus Repair Mechanic A.

       11.   On March 31, 2016, METRO posted two openings for the Quality Assurance

Inspector position.

       12.     Both Plaintiffs met the minimum qualifications/requirements listed for the Quality

Assurance Inspector position.

       13.     Both Plaintiffs applied for the Quality Assurance Inspector position.

       14.     Neither Plaintiff was even interviewed for the Quality Assurance Inspector

position.

       15.     Only males were interviewed for the Quality Assurance Inspector position.

       16.     Ultimately, a less qualified male applicant was given the Quality Assurance

Inspector position. He did not meet the minimum qualifications/requirements listed on the

Quality Assurance Inspector position job posting.

       17.     METRO has never had a female Quality Assurance Inspector.

       18.     After she filed an internal complaint and a Charge with the EEOC, Brown began

receiving unwarranted reprimands and threats of termination,




                                                                                       Page 3 of 6
      Case 4:18-cv-04038 Document 1 Filed in TXSD on 10/24/18 Page 4 of 6



                             VI.  CAUSE OF ACTION No. 1:
                     DISCRIMINATION BASED ON SEX UNDER TITLE VII

       19.     Plaintiffs incorporate all allegations made above.

       20.     Plaintiffs are in a protected class based gender.

       21.     Plaintiffs were qualified for the position of Quality Assurance Inspector.

       22.     Neither Plaintiff was interviewed or promoted to the position despite their

experience and training.

       23.     A male employee that was not qualified was selected for the position.

       24.     Plaintiffs have been victims of unlawful discriminatory conduct in the work place

in violation of Title VII, 42 U.S.C §2000e-2(a). Plaintiffs were unlawfully subjected to disparate

treatment and suffered adverse employment actions by METRO on the basis of their sex.

                                 VII. CAUSE OF ACTION NO. 2:
                                 RETALIATION UNDER TITLE VII

       25.     Plaintiffs incorporate all of the allegations made above.

       26.     Under 42 U.S.C. §2000e-3(a), it is an unlawful employment practice for an

employer to discriminate against any of its employees because that employee has opposed any

practice, which constitutes discrimination based on sex.

       27.     Defendant retaliated against Brown for her opposition to a discriminatory

practice. After she filed an internal complaint and a Charge with the EEOC, Brown received

unwarranted reprimand and threats of termination.

                 VIII. RESPONDEAT SUPERIOR AND RATIFICATION

       28.     Whenever in this complaint it is alleged that the Defendant, did any act or thing, it

is meant that the Defendant's officers, agents, servants, employees or representatives did such act

and/or that at that time such act was done, it was done with the full authorization or ratification

of the Defendant or was done in the normal and routine course and scope of employment of

                                                                                            Page 4 of 6
      Case 4:18-cv-04038 Document 1 Filed in TXSD on 10/24/18 Page 5 of 6



Defendant's officers, agents, servants, employees, or representatives.

                                        IX.       DAMAGES

       29.     Plaintiffs seek monetary relief between $200,000 and $1,000,000.00.

       30.     As a direct and proximate result of Defendant’s unlawful actions, Plaintiffs have

sustained injuries and damages, which include, but are not limited to severe emotional distress,

mental anguish, humiliation and embarrassment in the past and which in reasonable probability

will be suffered in the future; past and future lost wages and benefits; loss of employment

capacity; past and future medical bills, and such other damages as will be more fully shown at

trial and for which Plaintiffs specifically sues herein.

       31.     Plaintiffs would further show that the acts of Defendant complained of herein

were committed with malice or reckless indifference to the protected rights of Plaintiffs. In order

to punish Defendant for engaging in unlawful business practices and to deter such actions and/or

omissions in the future, Plaintiffs also seeks recovery from Defendant for exemplary damages.

                            X.      ATTORNEY’S FEE AND COSTS

       32.     Plaintiffs are entitled to an award of attorney’s fees and costs under Title VII, 42

U.S.C. §2000e-5(k).

                                     XI.      JURY DEMAND

       33.     Plaintiffs request a trial by jury on all issues that can be tried to a jury.

                                           XII.   PRAYER

       WHEREFORE, premises considered, Plaintiffs prays that the Defendant be cited to

appear and answer herein, and that upon a final trial, judgment be entered for the Plaintiffs

against Defendant for:

        a.     actual and consequential damages, including, but not limited to back pay (wages
               and benefits) and medical bills in the past and future;


                                                                                               Page 5 of 6
Case 4:18-cv-04038 Document 1 Filed in TXSD on 10/24/18 Page 6 of 6




b.    compensatory damages, including, but not limited to severe emotional distress,
      mental anguish, humiliation and embarrassment in the past and which in
      reasonable probability will be suffered in the future;

c.    Punitive damages in an amount above the minimum jurisdictional limit of the
      Court;
d.    Reasonable attorney's fees, with conditional awards in the event of appeal;
e.    Pre-judgment interest at the highest rate permitted by law;
f.    Post-judgment interest from the judgment until paid at the highest rate permitted
      by law;
g.    Costs of court and expert witness fees incurred by Plaintiff in the preparation and
      prosecution of this action; and
h.    Such other and further relief, at law or in equity, to which Plaintiffs may be
      entitled, whether by this Complaint or by any amendment hereto.


                                     Respectfully submitted,

                                     By: /s/Sara Richey
                                          Sara Richey
                                          Attorney-in-Charge
                                          Federal Bar No: 1147425
                                          Texas Bar No.: 24068763
                                          3801 Kirby Dr., Suite 344
                                          Houston, TX 77098
                                          Tel. (713) 636-9931
                                          Fax. (713) 333-5299
                                          sara@thericheylawform.com

                                          ATTORNEY FOR PLAINTFFS




                                                                                 Page 6 of 6
